--------------------------------------------------------------------------------



Exhibit 10.3



NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH THIS NOTE ARE CONVERTIBLE HAVE
BEEN REGISTERED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH
APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.  NOTWITHSTANDING THE
FOREGOING, THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.
 
Date: January 18, 2019
$5,861,657.47


TOP IMAGE SYSTEMS LTD.
AMENDED AND RESTATED SECURED CONVERTIBLE NOTE
 
FOR VALUE RECEIVED, TOP IMAGE SYSTEMS LTD., a company limited by shares
incorporated under the laws of the State of Israel (the “Company”), hereby
unconditionally promises to pay to the order of HCP-FVE, LLC or its registered
assigns (the “Holder”), the principal sum of Five Million Eight Hundred Sixty
One Thousand Six Hundred Fifty Seven Dollars and 47/100 ($5,861,657.47), as
increased by the amount of any Capitalized Interest (as defined below) (the
“Principal”), on December 5, 2020 (the “Maturity Date”), or such earlier date as
this Amended and Restated Secured Convertible Note (this “Note”) is required or
permitted to be repaid as provided hereunder, and to pay interest to the Holder
on the then outstanding Principal amount of this Note in accordance with the
provisions hereof.  In addition, the Company shall pay to the order of the
Holder interest on any Principal, interest or other amount payable hereunder
that is not paid in full when due (whether at the time of any payment date
(interest or otherwise), at maturity or by prepayment, acceleration, declaration
or otherwise) for the period from and including the due date of such payment to
but excluding the date the same is paid in full, at a rate per annum of five
percent (5%) in excess of the Interest Rate (as defined below) (but in no event
in excess of the maximum rate permitted under applicable law).
 
Interest payable under this Note shall be compounded monthly, if unpaid and
unconverted and shall be computed on the basis of a year of 360 days and actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which interest is payable.
 
Subject to the provisions hereof related to capitalization of interest, payments
of Principal and interest shall be made in lawful money of the United States of
America to the Holder at its address as provided in Section 11.4 of the Purchase
Agreement (as defined in Section 1 below) or by wire transfer to such account
specified from time to time, in writing, by the Holder hereof.
 

--------------------------------------------------------------------------------

This Note is the “Note” referred to in the Purchase Agreement.  This Note amends
and restates that certain Convertible Promissory Note, dated December 5, 2016
(as amended, the “Original Note”), issued by the Company to the Holder in the
initial aggregate principal amount of Five Million Dollars ($5,000,000).  The
Company hereby acknowledges and agrees that: (i) this Note (including the
Original Note which is being amended and restated by this Note) is, and all
times has been, an absolute debt obligation of the Company; (ii) the Original
Note is being amended and restated and Liens are being granted to the Collateral
Agent (as defined herein) in the Collateral (as defined herein) to secure the
Company’s obligations under the Note in connection with, and in consideration
for, among other things, the provision of the New Term Loan Indebtedness (as
defined herein) by the HCP New Term Loan Purchasers (as defined herein) and the
forbearance and waiver by the Holder and Hale Capital Partners, LP of certain
claimed defaults under the Purchase Agreement; (iii) the HCP New Term Loan
Purchasers would not enter into the New Term Loan Purchase Agreement (as defined
below) and provide the New Term Loan Indebtedness and the Holder and Hale
Capital Partners, LP would not forbear from exercising rights in respect of, and
waive, certain claimed defaults under the Purchase Agreement, in each case, in
the absence of the amendment and restatement of the Original Note and the grant
of the Liens to the Holder in the Collateral; and (iv) the provision of the New
Term Loan Indebtedness and the forbearance and waiver by the Holder and Hale
Capital Partners, LP constitutes valuable consideration to the Company.  Such
amendment and restatement of the Original Note shall not alter the amount of any
interest accrued but not paid on the date hereof and shall not constitute a
novation of the obligations evidenced thereby, which obligations shall now be
governed by this Note.
 
1.          Definitions.  In addition to the terms defined elsewhere in this
Note, (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Securities Purchase Agreement, dated as of
December 5, 2016 and as amended on the date hereof, between the Company and
HCP-FVE, LLC (the “Purchase Agreement”), and (b) the following terms have the
meanings indicated below:
 
“Applicable Insolvency Laws” means all applicable laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the Bankruptcy Code, as amended
or supplemented).
 
“Bankruptcy Event” means any of the following events: (a) the Company or any
Subsidiary commences a case or other proceeding under any bankruptcy,
reorganization (other than a reorganization that constitutes a Fundamental
Change), arrangement (other than an arrangement that constitutes a Fundamental
Change), adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction relating to the Company or any
Subsidiary thereof; (b) there is commenced against the Company or any Subsidiary
any such case or proceeding that is not dismissed within sixty (60) days after
commencement; (c) the Company or any Subsidiary is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company or any Subsidiary suffers any appointment
of any custodian, trustee or the like for it or any substantial part of its
property that is not discharged or stayed within sixty (60) days; (e) the
Company or any Subsidiary makes a general assignment for the benefit of
creditors; (f) the Company or any Subsidiary fails to pay, or states that it is
unable to pay or is unable to pay, its debts generally as they become due; (g)
the Company or any Subsidiary calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts (other than as
part of a transaction that constitutes a Fundamental Change); or (h) the Company
or any Subsidiary, by any act or failure to act, expressly indicates its consent
to, approval of or acquiescence in any of the foregoing or takes any corporate
or other action for the purpose of effecting any of the foregoing.
 
2

--------------------------------------------------------------------------------

“Capitalized Interest” means interest due and owing under this Note that is
capitalized and added to Principal in accordance with the terms of this Note.
 
“Collateral” has the meaning ascribed thereto in the Guaranty and Collateral
Agreement.
 
“Conversion Date” means the date a Conversion Notice is delivered to the Company
(as determined in accordance with the notice provisions hereof) together with a
Conversion Schedule pursuant to Section 8(a).
 
“Conversion Notice” means a written notice in the form attached hereto as
Schedule 1.
 
“Conversion Price” means $1.776 subject to adjustment from time to time pursuant
to Section 12.
 
“Equity Conditions” means, with respect to the Common Shares issuable in respect
of any payment of Principal in Common Shares upon any Mandatory Conversion (as
defined in Section 8(b)), that each of the following conditions is satisfied:
(i) on each day during the applicable Equity Conditions Measuring Period, Common
Shares then issued and issuable immediately upon conclusion of that Equity
Conditions Measuring Period shall be eligible for sale pursuant to a then
effective and non-suspended Registration Statement or pursuant to Rule 144
without any restriction or limitation and without the need for registration
under any applicable Israel, United States federal or New York state securities
laws; (ii) on each day during the applicable Equity Conditions Measuring Period,
the Common Shares are designated for quotation on the Trading Market or any
other Eligible Market and shall not have been suspended from trading on such
exchange or market resulting in the Common Shares not being traded on an
Eligible Market; (iii) any applicable Common Shares issuable or to be issued in
connection with the event requiring determination may be issued in full without
violating any provision of the Transaction Documents (including Section 8(c) of
this Note) or the rules or regulations of the Trading Market or the applicable
Eligible Market and are, or upon issuance will be, duly authorized and listed
and eligible for trading on an Eligible Market; (iv) during the applicable
Equity Conditions Measuring Period, there shall not have occurred either (a) the
public announcement of a Fundamental Change (as defined in Section 12(c)) which
has not been abandoned, terminated or consummated or (b) a Specified Event which
is not cured prior to the end of the applicable Equity Conditions Measuring
Period or waived by the Holder; (v) during the applicable Equity Conditions
Measuring Period, no default or Event of Default nor any event or circumstance
that with the passage of time and without being cured would constitute a default
or an Event of Default has occurred and not been cured or waived in writing by
the Holder; (vi) if the Holder or its Affiliates is a reporting person under
Section 16(a) of the 1934 Act, the receipt of the applicable Common Shares (or
other securities) by the Holder shall be deemed an exempt purchase pursuant to
Section 16(b) of the 1934 Act; (vii) the aggregate number of Common Shares
issuable by the Company under the Note in respect of any Mandatory Conversion
shall not exceed the applicable Volume Limit; (viii) the Company has confirmed
to the Holder that neither the Holder nor any of its Affiliates is, and neither
the Holder nor any of its affiliates will be, in possession of what is, or of
what the Company believes could be deemed, material, non-public information on
any Trading Day during the period commencing on the applicable Conversion Date
in respect of such Mandatory Conversion and ending on the date that is ten (10)
Trading Days immediately following the Conversion Date in respect of such
Mandatory Conversion; provided, however, that if there exists any such material,
non-public information prior to the commencement of such period, it shall have
been disclosed on a report on Form 6-K or an Annual Report on Form 20-F no later
than the Trading Day immediately preceding the applicable Conversion Date in
respect of such Mandatory Conversion; (ix) the Company has confirmed to the
Holder that the Holder is not, and will not be, be restricted from trading
Common Shares due to a black-out period restricting the Company’s officers and
directors from trading on any Trading Day during the period commencing on the
applicable Conversion Date in respect of such Mandatory Conversion and ending on
the date that is ten (10) Trading Days immediately following the applicable
Conversion Date in respect of such Mandatory Conversion; and (x) on each day
during the applicable Equity Conditions Measuring Period, the Company is not in
breach of any of its covenants or obligations under any of the Transaction
Documents, which breach has not been cured or waived in writing by the Holder.
 
3

--------------------------------------------------------------------------------



“Equity Conditions Measuring Period” means the period beginning fifteen (15)
Trading Days prior to the applicable date of determination and ending on and
including the applicable date of determination.
 
“Event Equity Value” means the greater of (y) the average of the Closing Prices
for the five (5) Trading Days preceding the date of delivery of the notice
requiring payment of the Event Equity Value and (z) the per share purchase price
paid to the holders of Common Shares in connection with the Change of Control.
 
“Filing Failure” means the failure of the Company to file the initial
Registration Statement required to be filed pursuant to Section 9.1 of the
Purchase Agreement by the one hundred eightieth (180th) day following the
issuance of this Note.
 
“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement, dated as of January 18, 2019, by and among the Company, as borrower,
and its Subsidiaries, as guarantors, in favor of HCP-FVE, LLC, as collateral
agent (the “Collateral Agent”), securing the repayment of the New Term Loan
Indebtedness and the Indebtedness evidenced by this Note.
 
4

--------------------------------------------------------------------------------

“Interest Rate” means a variable annual rate, determined as of the beginning of
each calendar quarter, equal to the sum of (y) the Prime Rate plus (z) eight
percent (8%).
 
“Mandatory Conversion Commencement Date” means the first (1st) anniversary of
the Closing Date; provided, however, if the initial Registration Statement
required to be filed pursuant to Section 9.1 of the Purchase Agreement is not
effective as of the first (1st) anniversary of the Closing Date, the Mandatory
Conversion Commencement Date shall be extended until such time following the
first (1st) anniversary of the Closing Date that such Registration Statement is
effective.
 
“New Term Loan Indebtedness” means the Indebtedness evidenced by that certain
Note Purchase Agreement, dated as of January 18, 2019, by and among the Company
(as borrower), the Subsidiaries of the Company party thereto (as Guarantors),
the various purchasers from time to time party thereto (the “HCP New Term Loan
Purchasers”) and the Collateral Agent, as collateral agent, as amended,
restated, supplemented and otherwise modified from time to time (the “New Term
Loan Purchase Agreement”).
 
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the Principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) this Note, and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by Borrower and each of its Subsidiaries to the Holder under this Note and the
Purchase Agreement of every kind, nature and description, direct or indirect,
absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against the
Borrower or any Affiliate thereof of any proceeding under any federal bankruptcy
laws (as now or hereafter in effect) or under any other laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding up or
adjustment of debts, naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
 
“Original Issue Date” means December 5, 2016.
 
“Paid in Full” or “Payment in Full” means the indefeasible payment in full in
cash of all Obligations, other than contingent indemnification and expense
reimbursement obligations for which no claims have been asserted, in accordance
with the terms of the Purchase Agreement (subject to any rights of reinstatement
set forth herein).
 
“Permitted Lien” has the meaning assigned to such term in the New Term Loan
Purchase Agreement.
 
“Prime Rate” means, for any day, the rate of interest in effect for such day
equal to the prime rate in the United States as reported from time to time in
The Wall Street Journal (or other authoritative source selected by the Holder in
its sole discretion), or, if not so published, as Prime Rate is otherwise
determined by the Holder in its sole and absolute discretion. The Holder’s
determination of the Prime Rate shall be conclusive, absent manifest error.  Any
change in such rate of interest shall take effect at the opening of business on
the day of such change.  In the event The Wall Street Journal (or such other
authoritative source) publishes a range of “prime rates”, the Prime Rate shall
be the highest of the “prime rates”.
 
5

--------------------------------------------------------------------------------

“Specified Event” means any of the following events: (a) the Common Shares are
not listed or quoted, or are suspended from trading, on an Eligible Market for a
period of ten (10) or more consecutive Trading Days, or thirty (30) or more
non-consecutive Trading Days, in each case, in any one hundred eighty (180)
Trading Day period; (b) the conversion rights of the Holder pursuant to any
Transaction Document are suspended for any reason other than pursuant to Section
8(c) of this Note or as agreed to by the Holder in writing; (c) the Company
fails to have available a sufficient number of authorized but unissued and
otherwise unreserved Common Shares available to issue Underlying Shares under
the Note or fails to have full authority, including under all laws, rules and
regulations of any Trading Market or under the laws of the Company’s
jurisdiction of incorporation, to issue such Underlying Shares; (d) at any time
after the Closing Date, any Common Shares issuable pursuant to the Transaction
Documents are not listed on an Eligible Market; (e) after the effectiveness of
the Registration Statement, the Registration Statement is suspended for ten (10)
or more consecutive Trading Days, or thirty (30) or more non-consecutive Trading
Days, in any one hundred eighty (180) Trading Day period (other than any
suspension agreed to by the Holder); or (f) the Company or any Subsidiary fails
to make any cash payment required under any Transaction Document to which it is
a party or under the New Term Loan Purchase Agreement or any Collateral Document
(as defined in the New Term Loan Purchase Agreement) and such failure is not
cured within five (5) Business Days after notice of such default is first given
to the Company by the Holder.
 
“TM Revenues” means, in respect of any sale, disposition, exclusive license or
transfer of material assets or property of the Company or any Subsidiary, the
lesser of (y) the aggregate revenues of the Company and its Subsidiaries for the
twelve (12) full calendar months immediately preceding such sale, disposition,
exclusive license or transfer of material assets or property of the Company or
any Subsidiary, and (z) the annualized revenue run rate of the Company and its
Subsidiaries based on the aggregate revenues of the Company and its Subsidiaries
for the calendar quarter immediately preceding such sale, disposition, exclusive
license or transfer of material assets or property of the Company or any
Subsidiary.
 
“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of New York, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interests in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code (or its equivalent) as in
effect on or after the date hereof in any other jurisdiction, “UCC” means the
Uniform Commercial Code (or its equivalent) as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or effect of perfection or non-perfection or availability of such remedy.
 
6

--------------------------------------------------------------------------------

 “Volume Limit” means, with respect to any Mandatory Conversion, one hundred
percent (100%) of the arithmetic average of the Weekly Trading Volume based on
the twenty (20) consecutive Trading Days immediately preceding the Conversion
Date applicable to such Mandatory Conversion.
 
“Weekly Trading Volume” means, on any given date of determination, the total
volume of Common Shares traded on the primary Eligible Market on which the
Common Shares are then traded (and, for the avoidance of doubt, the total volume
of Common Shares on only one market shall be taken into account for purposes of
this determination, which shall be the primary Eligible Market on which the
Common Shares are then traded), as applicable, for the five (5) consecutive
Trading Days immediately preceding such date of determination, as reported by
Bloomberg Financial Markets.
 
2.          Principal and Interest.
 
(a)          The Company shall pay the Principal balance of this Note to the
Holder (including any premium thereon or underlying equity value attributable
thereto in connection with any repurchase obligation of the Company in
accordance with the terms of this Note or the Purchase Agreement) on the
earliest to occur of (i) the Maturity Date or (ii) the date such Principal
balance becomes due and owing under this Note (whether as a result of
acceleration in connection with the delivery of any Event Notice pursuant to
Section 10(b) of this Note, prepayment, automatic acceleration upon the
occurrence of a Bankruptcy Event as provided in Section 10(c) of this Note, a
repurchase obligation under the Purchase Agreement or this Note or otherwise).
 
(b)          The Company shall pay interest to the Holder on the then
outstanding Principal amount of this Note at a variable rate per annum equal to
the Interest Rate.  Interest due and owing under this Note shall be compounded
monthly.  Interest shall be payable monthly in arrears (each, a “Monthly
Interest Payment”) in cash on the last day of each calendar month, except if
such date is not a Trading Day in which case such interest shall be payable on
the next succeeding Trading Day (each, an “Interest Payment Date”); provided,
that the Company may, at its option, elect to capitalize the Monthly Interest
Payment on the Interest Payment Date and add it to the Principal balance of this
Note.  The Company shall notify the Holder, in writing, at least two (2)
Business Days prior to the Interest Payment Date whether the Monthly Interest
Payment will be made in cash or through capitalizing the Monthly Interest
Payment.  In the event that the Company does not give such notice, the Company
shall be deemed to have elected to capitalize the Monthly Interest Payment.
 
(c)          The Note may be prepaid in whole or in part without the consent of
the Holder.
 
3.          Security.  The Obligations are secured by the Collateral as set
forth in the Guaranty and Collateral Agreement.
 
4.          [Reserved]
 
7

--------------------------------------------------------------------------------

5.          Covenants.
 
(a)          Except for New Term Loan Indebtedness which is pari passu with the
Note, no Indebtedness for borrowed money of the Company or any Subsidiary is
senior to or on a parity with the Note in right of payment, whether with respect
to interest, damages or upon liquidation or dissolution or otherwise.  The
Company will not, and will not permit any Subsidiary to, directly or indirectly,
enter into, create, incur, assume or suffer to exist any Indebtedness of any
kind, on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom, except to
the extent expressly permitted by, and subject to any approval required under,
the Transaction Documents.  The Holder may require, in its sole discretion, that
one hundred percent (100%) of the proceeds (net of fees) attributable to the
incurrence of any Indebtedness (other than the New Term Loan Indebtedness) or
issuance of Equity Interests by the Company or any Subsidiary (the “Net
Proceeds”) be used to repurchase the Note (or the portion thereof being
repurchased) at a purchase price equal to one hundred percent (100%) of the
Principal and accrued but unpaid interest then due and owing under the portion
of the Note that is being repaid from the Net Proceeds.  For the avoidance of
doubt, this Section 5(a) shall not limit, modify or negate the Company’s
obligation to obtain the consent of the Holder for any of the matters set forth
in the Purchase Agreement.
 
(b)          The covenants set forth in the Purchase Agreement (including
Section 8 of the Purchase Agreement and the affirmative and negative covenants
set forth therein) are incorporated by reference herein and are for the benefit
of the holders of the Note.  The covenants set forth in Section 8 of the
Purchase Agreement may only be amended or waived by the written consent of the
Holder.
 
(c)          The Company is obligated to prepay all or a portion of the Note in
accordance with Section 5(a) of the Note and Section 12(c) of the Note,
including, without limitation, the payment of the premium specified therein or
underlying equity value attributable thereto.
 
(d)          The Company covenants that it will at all times reserve and keep
available out of its authorized but unissued and otherwise unreserved Common
Shares, solely for the purpose of enabling it to issue Underlying Shares as
required hereunder, the number of Underlying Shares which are then issuable and
deliverable upon the conversion of (and otherwise in respect of) the Note
(taking into account the adjustments set forth in Section 12 and without giving
effect to the limitations set forth in Section 8(c)), free from preemptive
rights or any other contingent purchase rights of Persons other than the
Holder.  The Company covenants that all Underlying Shares so issuable and
deliverable shall, upon issuance in accordance with the terms hereof, be duly
and validly authorized and issued and fully paid and nonassessable.
 
6.          Registration of the Note.  The Company shall register the Note upon
records to be maintained by the Company for that purpose (the “Note Register”)
in the name of each record holder thereof from time to time.  The Company may
deem and treat the registered Holder of this Note as the absolute owner hereof
for the purpose of any conversion hereof or any payment of interest or Principal
hereon, and for all other purposes, absent actual notice to the contrary.
 
7.          Registration of Transfers and Exchanges.  This Note and all rights
hereunder are transferable in whole or in part upon the books of the Company by
the Holder hereof; provided, however, that (A) the transferee shall (i) be an
accredited investor as defined in Rule 501(a) of Regulation D, as amended, under
the Securities Act and (ii) agree in writing to be bound by the terms and
subject to the conditions of this Note, the Purchase Agreement (including,
without limitation, making the representations and warranties in Section 6
thereof (Representations and Warranties of the Investor), other than Section
6.11 of the Purchase Agreement) and the other Transaction Documents to which the
transferring Holder is a party, and (B) no less than One Million Dollars
($1,000,000) of Principal (or the remaining Principal balance of this Note if
the Principal balance is less than One Million Dollars ($1,000,000) shall be
transferred in each such transfer; provided, further, however, the foregoing
clauses (A) and (B) shall not apply to any in-kind distribution, without
consideration, of this Note to the Holder’s limited partners.  The Company shall
register the transfer of any portion of this Note in the Note Register upon
surrender of this Note to the Company at its address for notice set forth
herein.  Upon any such registration or transfer, a new Note, in substantially
the form of this Note (any such new Note, a “New Note”), evidencing the portion
of this Note so transferred shall be issued to the transferee and a New Note
evidencing the remaining portion of this Note not so transferred, if any, shall
be issued to the transferring Holder.  The acceptance of the New Note by the
transferee thereof shall be deemed the acceptance by such transferee of all of
the rights and obligations of a holder of this Note.  Subject to the limitations
on transfer above, this Note is exchangeable for an equal aggregate Principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same.  No service charge or other fee will be imposed in
connection with any such registration of transfer or exchange.
 
8

--------------------------------------------------------------------------------

8.          Conversion.
 
(a)          At the Option of the Holder.  All or any portion of this Note shall
be convertible into Common Shares (subject to the limitations set forth in
Section 8(c)), at the option of the Holder, at any time and from time to time
from and after the Original Issue Date.  The number of Underlying Shares
issuable upon any conversion hereunder shall equal the outstanding Principal
amount of this Note to be converted, plus the amount of any accrued but unpaid
interest on this Note through the Conversion Date, divided by the Conversion
Price on the Conversion Date.  The Holder shall effect conversions under this
Section 8(a) by delivering to the Company a Conversion Notice together with a
schedule in the form of Schedule 2 attached hereto (the “Conversion Schedule”). 
If the Holder is converting less than all of the Principal amount of this Note,
or if a conversion hereunder may not be effected in full due to the application
of Section 8(c), the Company shall honor such conversion to the extent
permissible hereunder and shall promptly deliver to the Holder a Conversion
Schedule indicating the Principal amount (and accrued interest) which has not
been converted.  Any conversion of interest due and owing under this Note
pursuant to Section 8(a) in excess of any amount required to be paid on the next
Interest Payment Date shall be credited and applied against the next Monthly
Interest Payment or such other specified Monthly Interest Payment, in each case,
as designated by the Holder.
 
9

--------------------------------------------------------------------------------

(b)          At the Option of the Company.  If (i) at any time commencing after
the Mandatory Conversion Commencement Date, the Closing Price is 250% greater
than the Conversion Price (subject to appropriate adjustments for any stock
dividend, stock split, stock combination, reclassification or similar
transaction) then in effect for at least forty-five (45) consecutive Trading
Days (including, without limitation, during the entire thirty-five (35) Trading
Day period covered by the Mandatory Conversion Notice (as defined below) and
continuing for each day thereafter through and until the Conversion Date
applicable to such Mandatory Conversion)(the “Mandatory Conversion Measuring
Period”) and (ii) the Equity Conditions are satisfied for each day of such
Mandatory Conversion Measuring Period and continue to be satisfied for each day
through and including the Conversion Date, then the Company may elect, subject
to the terms and conditions set forth herein, to require the Holder to convert
(a “Mandatory Conversion”) a portion of the outstanding Principal amount (and
any or all accrued and unpaid interest thereon) of this Note, up to its
entirety, into Common Shares by delivering an irrevocable written notice of such
election to the Holder (the “Mandatory Conversion Notice”).  For purposes of
example only, if the Conversion Price is $1.00, then the Closing Price would
need to be greater than $2.50 for each Trading Day in the relevant period for
the condition set forth in Section 8(b)(i) to be satisfied.  The Company shall
deliver the Mandatory Conversion Notice to the Holder on the thirty-fifth (35th)
consecutive Trading Day that the Closing Price is 250% greater than the
Conversion Price; provided that the Equity Conditions have been satisfied during
each day of such thirty-five (35) consecutive Trading Day period (and, if such
Equity Conditions were not satisfied during each day of such thirty-five
consecutive Trading Day period, the Company may not deliver the Mandatory
Conversion Notice).  The Mandatory Conversion Notice shall state: (i) the
Conversion Date applicable to such Mandatory Conversion, which shall be no
earlier than the tenth (10th) Trading Day after the delivery of such Mandatory
Conversion Notice; (ii) the aggregate Principal amount and accrued but unpaid
interest owing in respect of the Note to be converted pursuant to the Mandatory
Conversion (taking into account the limitations set forth in Section 8(c) hereof
and the Volume Limit) if the Conversion Date were the date of the Mandatory
Conversion Notice (including the calculation detailing how the Company arrived
at such calculation); (iii) the number of Common Shares to be issued to the
Holder upon such Mandatory Conversion (taking into account the limitations set
forth in Section 8(c) hereof and the Volume Limit) if the Conversion Date were
the date of the Mandatory Conversion Notice (including the calculation detailing
how the Company arrived at such calculation); and (iv) that the Mandatory
Conversion conditions (including the Equity Conditions and the per Trading Day
Closing Price condition set forth in clause (i) of the first sentence of this
Section 8(b)) have been satisfied at all times during each day of the Mandatory
Conversion Measuring Period through and including the delivery of the Mandatory
Conversion Notice.  The Principal amount of this Note and accrued but unpaid
interest convertible as provided in this Section 8(b) shall be limited (y) to a
number of Common Shares equal to the Volume Limit as of the Conversion Date
applicable to such Mandatory Conversion and (z) by Section 8(c).  The tenth
(10th) Trading Day after the delivery of such Mandatory Conversion Notice (or
such later date specified in the Mandatory Conversion Notice) will be the
“Conversion Date” for such Mandatory Conversion.  On the Conversion Date, and as
a condition to the Company’s right to effect the Mandatory Conversion, the
Company shall deliver to the Holder a certificate (the “Certificate”) signed by
the Chief Financial Officer of the Company certifying (1) that, on each day
during the Mandatory Conversion Measuring Period through and including the
Conversion Date, the per Trading Day Closing Price condition set forth in clause
(i) of the first sentence of this Section 8(b) and the Equity Conditions have
been satisfied (collectively, the “Mandatory Conversion Conditions”), (2) the
aggregate Principal amount and accrued but unpaid interest owing in respect of
the Note to be converted pursuant to the Mandatory Conversion (taking into
account the limitations set forth in Section 8(c) hereof and the Volume Limit);
and (3) the number of Common Shares to be issued to the Holder (taking into
account the limitations set forth in Section 8(c) hereof and the Volume Limit)
upon such Mandatory Conversion on the Conversion Date (and which Certificate
shall include the calculation detailing how the Company arrived at its
determination in clauses (ii) and (iii)); provided, that, if the Company is
unable to deliver the Certificate (a “Mandatory Conversion Conditions Failure”)
on the Conversion Date, the Certificate shall instead state, unless the Holder
waives any such Mandatory Conversion Conditions, that the Mandatory Conversion
Conditions have not been met, that the Mandatory Conversion Notice is revoked
and null and void and that the Mandatory Conversion shall not occur; provided,
further, that a failure by the Company to deliver the Certificate shall be
deemed to be a Mandatory Conversion Conditions Failure.  If a Mandatory
Conversion Conditions Failure occurs after the delivery by the Company of the
Mandatory Conversion Notice and prior to the Conversion Date, the Company shall,
no later than one Business Day thereafter, deliver to the Holder a notice of
such failure and that the Mandatory Conversion shall not occur, unless the
Holder, in its sole discretion, elects to waive such failure in writing, in
which case the Company shall complete the Mandatory Conversion in accordance
with this Section 8(b).  Notwithstanding anything contained herein to the
contrary, the Company may effect only one (1) Mandatory Conversion during any
ninety (90) consecutive Trading Days.  If the Holder delivers any Conversion
Notice following its receipt of the Mandatory Conversion Notice and prior to the
Conversion Date applicable to such Mandatory Conversion, the Principal amount of
the Note converted by the Holder as part of such Conversion Notice shall reduce
the Principal amount of the Holder’s Note to be converted on the Conversion Date
applicable to such Mandatory Conversion, unless the Holder elects otherwise in
its Conversion Notice.
 
10

--------------------------------------------------------------------------------

(c)          Certain Conversion Restrictions.  The number of Common Shares that
may be acquired by the Holder upon any conversion of this Note (or otherwise in
respect hereof) shall be limited to the extent necessary to ensure that,
following such conversion (or other issuance), the total number of Common Shares
then beneficially owned by such Holder and its Affiliates and any other Persons
whose beneficial ownership of Common Shares would be aggregated with such
Holder’s for purposes of Section 13(d) of the 1934 Act, does not exceed 9.999%
of the total number of issued and outstanding Common Shares (including for such
purpose the Common Shares issuable upon such conversion).  For such purposes,
beneficial ownership shall be determined in accordance with Section 13(d) of the
1934 Act and the rules and regulations promulgated thereunder.  Upon the
Company’s written request, the Holder shall notify the Company of the Common
Shares then beneficially owned by it and its Affiliates.
 
9.          Mechanics of Conversion; Restrictive Legends.
 
(a)          Upon conversion of this Note, the Company shall promptly (but in no
event later than three (3) Trading Days after the Conversion Date) (i) issue or
cause to be issued and cause to be delivered to or upon the written order of the
Holder and in such name or names as the Holder may designate a certificate for
the Underlying Shares issuable upon such conversion; (ii) update the Company’s
shareholders register as defined in section 127 of the Israeli Companies Law,
1999, the “Companies Law”) (the “Shareholders Register”), by listing the Holder
as the record holder(s) of the Underlying Shares and deliver such record
holder(s) a copy thereof certified by an officer of the Company; and (iii) to
the extent that the total number of Common Shares then beneficially owned by
such Holder exceeds 5%, also update the Company’s material shareholder register,
as defined in section 128 of the Companies Law (the “Material Shareholders
Register”), by listing the Holder under such name or names as the Holder may
designate, as the record holder(s) of the Underlying Shares and deliver such
record holder(s) a copy thereof certified by an officer of the Company.  The
Holder, or any Person so designated by the Holder to receive Underlying Shares,
shall be deemed to have become holder of record of such Underlying Shares as of
the Conversion Date.  The Company shall, upon request of the Holder, use its
reasonable best efforts to deliver the Underlying Shares hereunder
electronically through the Depository Trust Company (“DTC”).
 
11

--------------------------------------------------------------------------------

(b)          The Holder shall not be required to deliver the original Note in
order to effect a conversion hereunder.  Execution and delivery of the
Conversion Notice shall have the same effect as cancellation of the original
Note and issuance of a New Note representing the remaining outstanding Principal
amount; provided that the cancellation of the original Note shall not be deemed
effective until a certificate for such Underlying Shares is delivered to the
Holder, or the Holder or its designee receives a credit for such Underlying
Shares to its balance account with DTC through its Deposit Withdrawal Agent
Commission System.  Upon surrender of this Note following one or more partial
conversions, the Company shall promptly deliver to the Holder a New Note
representing the remaining outstanding Principal amount.  The Holder shall
deliver the original Note to the Company within thirty (30) days after the
conversion of the entire Note hereunder, provided, that the Holder’s failure to
so deliver the original Note shall not affect the validity of such conversion or
any of the Company’s obligations under this Note, and the Company’s sole remedy
for the Holder’s failure to deliver the original Note shall be to obtain an
affidavit of lost note from the Holder.
 
(c)          The Company’s obligations to issue and deliver Underlying Shares
upon conversion of this Note in accordance with the terms and subject to the
conditions hereof are absolute and unconditional, irrespective of any action or
inaction by the Holder to enforce the same, any waiver or consent by the Holder
with respect to any provision of this Note (other than a written waiver or
written consent with respect to the Company’s obligation to issue and deliver
the particular Underlying Shares at issue), the recovery of any judgment against
any Person or any action to enforce the same, or any set-off, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the
Holder or any other Person of any obligation to the Company or any violation or
alleged violation of law by the Holder or any other Person, and irrespective of
any other circumstance which might otherwise limit such obligation of the
Company to the Holder in connection with the issuance of such Underlying Shares
(other than such limitations contemplated by this Note).
 
(d)          If by the fifth (5th) Trading Day after a Conversion Date the
Company fails to deliver or cause to be delivered to the Holder such Underlying
Shares in such amounts and in the manner required pursuant to Section 9(a), then
the Holder will have the right to rescind such conversion (including any
Mandatory Conversion).
 
(e)          If by the third (3rd) Trading Day after a Conversion Date the
Company fails to deliver or cause to be delivered to the Holder such Underlying
Shares in such amounts and in the manner required pursuant to Section 9(a), and
if after such third (3rd) Trading Day the Holder purchases (in an open market
transaction or otherwise) Common Shares to deliver in satisfaction of a sale by
the Holder of the Underlying Shares which the Holder anticipated receiving upon
such conversion (a “Buy-In”), then the Company shall, at the option of the
Holder (in its sole discretion), either (i) pay cash to the Holder (in addition
to any other remedies available to or elected by the Holder) in an amount equal
to the Holder’s total purchase price (including brokerage commissions, if any)
for the Common Shares so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate (and to issue such Common
Shares) shall terminate, or (ii) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Shares and pay
cash to the Holder in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of Common Shares, times (B) the Closing
Price on the date of the event giving rise to the Company’s obligation to
deliver such certificate.
 
12

--------------------------------------------------------------------------------

(f)          Each certificate for Underlying Shares shall bear a restrictive
legend solely to the extent required by the Purchase Agreement and any
certificate issued at any time in exchange or substitution for any certificate
bearing such legend, shall also bear such legend solely to the extent required
by the Purchase Agreement.  Any such legend shall be removed to the extent
required by Section 8.8 of the Purchase Agreement.
 
10.          Events of Default.
 
(a)          “Event of Default” means any one of the following events (whatever
the reason and whether it shall be voluntary or involuntary or effected by
operation of law or pursuant to any judgment, decree or order of any court, or
any order, rule or regulation of any administrative or governmental body):
 
(i)          any default in the payment (free of any claim of subordination) of
Principal, interest (provided that the capitalization of any interest payment by
adding it to the Principal amount in accordance with the terms of this Note
shall count as payment of such interest, but shall not relieve the Company of
its obligation to pay, when due, such capitalized interest that has been added
to the Principal amount of this Note), or other amounts due and owing in respect
of this Note or the other Transaction Documents, as and when the same becomes
due and payable (whether on a date specified for the payment of interest or
Principal or the date on which the obligations under the Note mature or by
acceleration, redemption, prepayment or otherwise) and such default is not cured
within five (5) days after the Holder notifies the Company in writing of the
default (for the avoidance of doubt, the five (5) day cure period solely applies
to the exercise of the Holder’s rights under Section 10(b) of this Note and does
not otherwise extend any specified payment date, or the specified time period
for any payment, under this Note, including pursuant to Section 9(e) of this
Note);
 
(ii)          the holder of any (a) Permitted Indebtedness for borrowed money
accelerates the payment of such Permitted Indebtedness or the Company or any
Subsidiary fails to repay, at maturity, such Permitted Indebtedness for borrowed
money or (b) New Term Loan Indebtedness accelerates the payment of such New Term
Loan Indebtedness or the Company or any Subsidiary fails to repay, at maturity,
such New Term Loan Indebtedness;
 
(iii)          there is entered against the Company or any Subsidiary and not
discharged or stayed a final judgment or order for the payment of money in an
aggregate amount exceeding $1,000,000, and such judgment results in a Lien
against the assets of the Company or any Subsidiary;
 
13

--------------------------------------------------------------------------------

(iv)          any Transaction Document, at any time after the Original Issue
Date, and for any reason other than as expressly permitted thereunder, ceases to
be in full force and effect; or the Company or any Subsidiary contests in any
manner the validity or enforceability of any Transaction Document or any
provision thereof; or the Company or any Subsidiary denies that it has any or
further liability or obligation under any Transaction Document (other than as a
result of satisfaction, in full, of its obligations thereunder), or purports to
revoke, terminate or rescind any Transaction Document;
 
(v)          the occurrence of a Bankruptcy Event; or
 
(vi)          the occurrence of an event of default under the New Term Loan
Purchase Agreement, any promissory note issued under the New Term Loan Purchase
Agreement or any of the Collateral Documents.
 
(b)          At any time or times following the occurrence of an Event of
Default, the Holder shall have the option to elect, by written notice to the
Company (an “Event Notice”), to require the Company to repurchase all or any
portion of the outstanding Principal amount of the Note, at a repurchase price
equal to one hundred percent (100%) of such outstanding Principal amount, plus
all accrued but unpaid interest thereon through the date of payment, subject to
any higher repurchase price in connection with any repurchase obligation under
Section 5(a) of this Note or Section 12(c) of this Note.  Any repayment of the
Note upon an Event of Default shall be made in the order of priority set forth
in Section 4 of the Purchase Agreement.  The aggregate amount payable to the
Holder pursuant to this Section 10(b) is referred to as the “Event Price.”  The
Company shall pay the Event Price to the Holder no later than the third (3rd)
Trading Day following the date of delivery of the Event Notice, and upon receipt
of the Event Price the Holder shall deliver this Note so repurchased to the
Company.
 
(c)          Upon the occurrence of any Bankruptcy Event, all amounts pursuant
to Section 10(b) shall immediately become due and payable in full in cash,
without any further action by the Holder.
 
(d)          In connection with any Event of Default, the Holder need not
provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law.  Any such declaration
may be rescinded and annulled by the Holder at any time prior to payment
hereunder. No such rescission or annulment shall affect any subsequent Event of
Default or impair any right incidental thereto.
 
14

--------------------------------------------------------------------------------

(e)          From and after the earlier to occur of (y) the delivery of an Event
Notice by the Holder to the Company and (z) a Bankruptcy Event, the Company
shall, upon the written request of the Holder (a “Sale Notice”), pursue a sale
of the Company.  The Company shall have a period of twelve (12) months from
receipt of the Sale Notice to prepare the Company for sale (other than in
connection with a Bankruptcy Event, in which case the Company shall prepare the
Company for sale as promptly thereafter as possible subject to compliance with
applicable bankruptcy laws), including interviewing investment banks and
engaging an investment bank (which investment bank shall be appointed by the
Holder and subject to the Company’s reasonable approval, such approval not to be
unreasonably withheld, delayed or conditioned (the investment bank so engaged is
referred to herein as, the “Investment Bank”)), ensuring the Company’s books and
records are in an orderly fashion, setting up a data room of all requisite
diligence materials and preparing a confidential information memorandum
(together with the Investment Bank).  The Investment Bank shall assist and
advise the Company in initiating, conducting and directing the sale process for
the sale of the Company.  The Company shall, no later than the one (1) year
anniversary of the Sale Notice (or, in the case of a Bankruptcy Event, as soon
as possible following receipt of the Sale Notice), launch the sale process and
shall seek, in good faith, to consummate a sale of the Company pursuant to such
sale process as promptly as possible thereafter (but in no event later than six
(6) months following the launch of the sale process).  The Investment Bank shall
report to management of the Company and shall keep the Holder advised on a
current basis of all material developments and shall, at all times, be available
to the Holder and answer any of the Holder’s questions regarding the sale
process and its status.  The Investment Bank shall be retained until such time
as a sale of the Company has been consummated, unless the Holder agrees, in
writing, to the termination of the Investment Bank.  The fees and expenses of
the Investment Bank shall be paid by the Company and the Company shall indemnify
and hold harmless the Holder from all fees and expenses of the Investment Bank. 
For the avoidance of doubt, the consent rights of the Holder and/or its board
designee set forth in the Purchase Agreement shall remain in full force and
effect notwithstanding the Holder’s delivery of the Sale Notice and the
engagement of the Investment Bank.
 
11.          Charges, Taxes and Expenses.  All payments under this Note by the
Company and any conversion of this Note into Common Shares (whether pursuant to
a Mandatory Conversion or a voluntary conversion by the Holder) will be made
without any deduction or withholding for or on account of any tax or other
withholding or deduction unless such tax, deduction or withholding is required
by any applicable law then in effect (a “Required Tax, Deduction or
Withholding”).  If the Company is so required to deduct or withhold any Required
Tax, Deduction or Withholding, then the Company will promptly notify Holder of
such requirement and:
 
(a)          pay to the relevant authorities the full amount of the Required
Tax, Deduction or Withholding (including the full amount required to be deducted
or withheld from any additional amount paid by the Company to the Holder under
this Section 11) promptly upon the earlier of determining that the Required Tax,
Deduction or Withholding is required or receiving notice that such amount has
been assessed against Holder;
 
(b)          promptly forward to the Holder an official receipt (or a certified
copy), or other documentation reasonably acceptable to the Holder evidencing
such payment to such authorities; and
 
15

--------------------------------------------------------------------------------

(c)          pay to the Holder, in addition to the payment or other
consideration, after deducting the Required Tax, Deduction or Withholding, to
which Holder is otherwise entitled under this Note (including the issuance of
Common Shares upon conversion of this Note), such additional amount (the “Gross
Up Amount”) as is necessary to ensure that the net amount actually received by
the Holder will equal the full amount the Holder would have received had no such
Required Tax, Deduction or Withholding been required.  For the avoidance of
doubt, to the extent any Required Tax, Deduction or Withholding is required in
connection with any conversion of this Note into Common Shares (whether
voluntarily by the Holder or pursuant to a Mandatory Conversion), the Gross Up
Amount shall be payable in Common Shares.
 
12.          Certain Adjustments.  The Conversion Price is subject to adjustment
from time to time as set forth in this Section 12.
 
(a)          Share Dividends and Splits.  If the Company, at any time while this
Note is outstanding, (i) pays a share dividend on its Common Shares or otherwise
makes a distribution on any class of the Company’s share capital that is payable
in Common Shares, (ii) subdivides outstanding Common Shares into a larger number
of shares, or (iii) combines the outstanding Common Shares into a smaller number
of shares, then in each such case the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of Common Shares outstanding
immediately before such event and of which the denominator shall be the number
of Common Shares outstanding immediately after such event.  Any adjustment made
pursuant to clause (i) of this Section 12(a) shall become effective immediately
after the record date for the determination of shareholders entitled to receive
such dividend or distribution, and any adjustment pursuant to clause (ii) or
(iii) of this Section 12(a) shall become effective immediately after the
effective date of such subdivision or combination.
 
(b)          Pro Rata Distributions.  If the Company, at any time while this
Note is outstanding, distributes to all holders of Common Shares (i) evidences
of its indebtedness, (ii) any security (other than a distribution of Common
Shares described in Section 12(a)), (iii) rights or warrants to subscribe for or
purchase any security, or (iv) cash or any other asset (in each case,
“Distributed Property”), then the Company shall deliver to the Holder (on the
effective date of such distribution), the Distributed Property that the Holder
would have been entitled to receive in respect of the Underlying Shares for
which this Note could have been converted immediately prior to the date on which
holders of Common Shares became entitled to receive such Distributed Property
(without giving effect to any limitation on conversion in Section 8(c)).
 
16

--------------------------------------------------------------------------------

(c)          Fundamental Changes.  If, at any time while this Note is
outstanding, (i) the Company or any Subsidiary effects a sale of material assets
or property of the Company or such Subsidiary (for purposes of this clause (i),
a sale of material assets or property shall be deemed to be a sale for
consideration, whether in cash or in kind, exceeding twenty-five percent (25%)
of the TM Revenues); (ii) the Company or any Subsidiary effects the sale of all
or substantially all of its assets in one or a series of related transactions,
(iii) the Company or any Subsidiary effects any sale, disposition or exclusive
license that is effectively a sale or transfer, directly or indirectly, of 50%
or more of the assets of the Company or any Subsidiary, or (iv) there is a
Change of Control (each of clauses (i) through (iv) above, a “Fundamental
Change”), then upon any subsequent conversion of this Note, the Holder shall
have the right to receive (except to the extent previously distributed to the
Holder pursuant to Section 12(b)), for each Underlying Share that would have
been issuable upon such conversion absent such Fundamental Change (without
giving effect to any limitations on conversion in Section 8(c)), the same kind
and amount of securities, cash or property as it would have been entitled to
receive upon the occurrence of such Fundamental Change if it had been,
immediately prior to such Fundamental Change, the holder of one Common Share
(the “Alternate Consideration”). If holders of Common Shares are given any
choice as to the securities, cash or property to be received in a Fundamental
Change, then the Holder shall be given the same choice as to the Alternate
Consideration it receives upon any conversion of this Note following such
Fundamental Change.  In the event of a Fundamental Change, the Company or the
successor or purchasing Person, as the case may be, shall execute with the
Holder a written agreement providing that:
 
(x)          this Note shall thereafter entitle the Holder to purchase the
Alternate Consideration;


(y)          in the case of any such successor or purchasing Person, upon such
consolidation, merger, statutory exchange, combination, sale or conveyance such
successor or purchasing Person shall be jointly and severally liable with the
Company for the performance of all of the Company’s obligations under this Note
and the other Transaction Documents; and


(z)          if registration or qualification is required under the 1934 Act or
applicable state law for the public resale by the Holder of shares and other
securities so issuable upon exercise of this Note, such registration or
qualification shall be completed prior to such reclassification, change,
consolidation, merger, statutory exchange, combination or sale.


If, in the case of any Fundamental Change, the Alternate Consideration includes
shares, other securities, other property or assets of a Person other than the
Company or any such successor or purchasing Person, as the case may be, in such
Fundamental Change, then such written agreement shall also be executed by such
other Person and shall contain such additional provisions to protect the
interests of the Holder as the Board of Directors of the Company shall
reasonably consider necessary by reason of the foregoing.  At the Holder’s
request, any successor to the Company or surviving Person in such Fundamental
Change shall issue to the Holder a new Note consistent with the foregoing
provisions and evidencing the Holder’s right to convert such Note into Alternate
Consideration. The terms of any agreement pursuant to which a Fundamental Change
is effected shall include terms requiring any such successor or surviving Person
to comply with the provisions of this Section 12(c) and ensuring that this Note
(or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to a Fundamental Change. If any Fundamental
Change constitutes or results in a Change of Control at any time during which
the outstanding Principal amount under this Note is at least One Million Two
Hundred Fifty Thousand Dollars ($1,250,000), then at the request of the Holder
(in its sole discretion), the Company (or any such successor or surviving
entity) will purchase the Note for a purchase price, payable in cash within five
(5) Trading Days after such request, equal to the greater of (x) one hundred
percent (100%) of such outstanding Principal amount of the Note, plus all
accrued but unpaid interest thereon (together with all other amounts then due
and owing under the Note) through the date of payment, and (y) the Event Equity
Value for each Underlying Share issuable upon conversion of such Principal
amount and all such accrued but unpaid interest thereon.  Any repurchase of the
Note in connection with a Fundamental Change shall be made in the order of
priority set forth in Section 4 of the Purchase Agreement.
 
17

--------------------------------------------------------------------------------

(d)          Calculations.  Without derogating from Section 14, all calculations
under this Section 12 shall be made to the nearest cent or the nearest 1/100th
of a share, as applicable.  The number of Common Shares outstanding at any given
time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Shares.
 
(e)          Notice of Adjustments.  Upon the occurrence of each adjustment
pursuant to this Section 12, the Company at its expense will promptly compute
such adjustment in accordance with the terms hereof and prepare and deliver to
the Holder a certificate describing in reasonable detail such adjustment and the
transactions giving rise thereto, including all facts upon which such adjustment
is based.
 
(f)          Notice of Corporate Events.  If the Company (i) declares a dividend
or any other distribution of cash, securities or other property in respect of
its Common Shares, including without limitation any granting of rights or
warrants to subscribe for or purchase any Equity Interests of the Company or any
Subsidiary, (ii) authorizes or approves, enters into any agreement contemplating
or solicits shareholder approval for a Fundamental Change or (iii) authorizes
the voluntary dissolution, liquidation or winding up of the affairs of the
Company, then the Company shall deliver to the Holder a notice describing the
material terms and conditions of such transaction, at least twenty (20) Trading
Days (or such shorter period as is reasonably practicable but in no event less
than ten (10) Trading Days) prior to the applicable record or effective date on
which a Person would need to hold Common Shares in order to participate in or
vote with respect to such transaction, and the Company will take all steps
reasonably necessary in order to ensure that the Holder is given the practical
opportunity to convert this Note prior to such time so as to participate in or
vote with respect to such transaction.
 
13.          [Reserved]
 
14.          No Fractional Shares.  The Company shall not issue or cause to be
issued to Holder a fractional Underlying Share on conversion of this Note.  If
any fraction of an Underlying Share would, except for the provisions of this
Section 14, be issuable upon conversion of this Note, the number of Underlying
Shares to be issued will be rounded up to the nearest whole share.
 
15.          Notices.  Any and all notices or other communications or deliveries
hereunder (including any Conversion Notice) shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section 15 prior to 5:00 p.m. (New York City time) on a
Trading Day, (ii) the next Trading Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section 15 on a day that is not a Trading Day or later than
5:00 p.m. (New York City time) on any Trading Day, (iii) the Trading Day
following the date of mailing, if sent by nationally recognized overnight
courier service specifying next Business Day delivery, or (iv) upon actual
receipt by the party to whom such notice is required to be given, if by hand
delivery.  The address and facsimile number of a party for such notices or
communications shall be as set forth in the Purchase Agreement, unless changed
by such party by two (2) Trading Days’ prior notice to the other party in
accordance with this Section 15.
 
18

--------------------------------------------------------------------------------

16.          Miscellaneous.
 
(a)          This Note shall be binding on and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  Subject
to the restrictions on transfer set forth herein, this Note may be assigned by
the Holder.  The Company shall not be permitted to assign this Note absent the
prior written consent of the Holder.
 
(b)          Except as expressly set forth herein, nothing in this Note shall be
construed to give to any Person other than the Company and the Holder any legal
or equitable right, remedy or cause under this Note.
 
(c)          EACH OF THE COMPANY AND THE HOLDER HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
NOTE OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY
AND ALL OTHER CLAIMS.  EACH OF THE COMPANY AND THE HOLDER HAS REVIEWED THIS
WAIVER WITH ITS COUNSEL.
 
(d)          This Note shall be governed by and construed under the law of the
State of New York, without giving effect to the conflicts of law principles
thereof.  The Company and, by accepting this Note, the Holder, each irrevocably
submits to the exclusive jurisdiction of the courts of the State of New York
located in New York County and the United States District Court for the Southern
District of New York for the purpose of any suit, action, proceeding or judgment
relating to or arising out of this Note and the transactions contemplated
hereby.  Service of process in connection with any such suit, action or
proceeding may be served on each party hereto anywhere in the world by the same
methods as are specified for the giving of notices under this Note.  The Company
and, by accepting this Note, the Holder, each irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court.  The Company and, by accepting this Note, the
Holder, each irrevocably waives any objection to the laying of venue of any such
suit, action or proceeding brought in such courts and irrevocably waives any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(e)          If action is instituted to collect on this Note, the Company
promises to pay all reasonable costs and expenses, including reasonable
attorney’s fees, incurred in connection with such action.  The Company shall pay
the reasonable attorneys’ fees incurred by the Holder in connection with any
amendment to, or waiver of, this Note or any other Transaction Document.
 
(f)          In case any one or more of the provisions of this Note shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Note shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Note.
 
19

--------------------------------------------------------------------------------

(g)          In the event of any share split, subdivision, dividend or
distribution payable in Common Shares (or other securities or rights convertible
into, or entitling the holder thereof to receive directly or indirectly Common
Shares), combination or other similar recapitalization or event occurring after
the date hereof, each reference in this Note to a price (if not otherwise
adjusted in respect of such event as provided herein or in the Purchase
Agreement) shall be amended to appropriately account for such event.
 
(h)          This Note, together with the other Transaction Documents,
constitutes the entire agreement of the parties with respect to the subject
matter hereof.  No provision of this Note may be waived or amended except in a
written instrument signed, in the case of an amendment or waiver, by the Company
and the Holder.  No waiver of any default with respect to any provision,
condition or requirement of this Note shall be deemed to be a continuing waiver
in the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right.  The restrictions set forth in Section 8(c) hereof may not be
amended or waived without the consent of the Holder.
 
(i)          The Holder shall have no rights as a holder of Common Shares as a
result of being a holder of this Note, except as required by law or rights
expressly provided in this Note.
 
(j)          The Company acknowledges and agrees that Greenberg Traurig, P.A.
(“GT”) has acted as counsel to the Holder and its Affiliates in connection with
(i) the negotiation, delivery and performance of the Purchase Agreement and the
consummation of the transactions contemplated thereby, (ii) the negotiation,
delivery and performance of this Note and the transactions contemplated hereby
and (iii) the negotiation, delivery and performance of the New Term Loan
Purchase Agreement and the transactions contemplated thereby (collectively, the
“Specific Matters”).  The Company hereby consents and agrees to, and agrees to
cause its Subsidiaries to consent and agree to, GT representing the Holder and
its Affiliates in respect of the Specific Matters, including with respect to
disputes in which the interests of the Holder or any of its Affiliates may be
directly adverse to the Company and its Subsidiaries, and even though GT may
have represented the Company and its Subsidiaries in other matters. In
connection with the foregoing, the Company hereby irrevocably waives and agrees
not to assert, and agrees to cause its Subsidiaries to irrevocably waive and not
to assert, any conflict of interest arising from or in connection with: 
(i) GT’s representation of the Company or its Subsidiaries on other matters; and
(ii) GT’s representation of the Holder and its Affiliates prior to and after the
date hereof in respect of the Specific Matters, including with respect to
disputes in which the interests of the Holder or any of its Affiliates may be
directly adverse to the Company and its Subsidiaries.  GT is an express third
party beneficiary of this Section 16(j).
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURE PAGE FOLLOWS]
 
20

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 

 
TOP IMAGE SYSTEMS LTD.
         


By:
/s/ Brendan Reidy         
      Name: Brendan Reidy         
     
Title: CEO
         



Acknowledged and Agreed to by:
 
HCP-FVE, LLC
 
By: /s/ Martin Hale__________________________
   Name: Martin Hale
   Title:




 


21

--------------------------------------------------------------------------------